      Case 4:18-cv-00282-MW-MAF Document 87 Filed 10/26/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

DEONSEY LONTE JOHNSON,

             Plaintiff,
v.                                           CASE NO.: 4:18cv282-MW/MAF

JERRY HILL, et al.,

             Defendants.

______________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge’s Report

and Recommendation, ECF No. 84. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “Defendant Hill’s Motion to

Dismiss, ECF No. 70, and Defendant Key’s Motion to Dismiss, ECF No. 79, are

GRANTED for failure to exhaust administrative remedies pursuant to 28 U.S.C. §

1997(e). This case is DISMISSED.” The Clerk is directed to note on the docket that

this case is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). The Clerk shall
     Case 4:18-cv-00282-MW-MAF Document 87 Filed 10/26/20 Page 2 of 2




terminate ECF No. 83 and close the file.

      SO ORDERED on October 26, 2020.
                                      s/Mark E. Walker
                                      Chief United States District Judge




                                           2
